Citation Nr: 1718712	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss, currently evaluated at 60 percent, effective June 16, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011
rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in May 2015 as two separate issues of entitlement to an initial compensable rating for right ear hearing loss and entitlement to service connection for left ear hearing loss, where the Board granted the latter service connection claim.  The Veteran's claim for entitlement to an initial compensable rating for right ear hearing loss was remanded for reajudication by the Agency of Original Jurisdiction (AOJ).

The AOJ adjudicated the Veteran's now service-connected bilateral hearing loss and assigned a disability rating of 60 percent, effective June 6, 2011, as reflected on the title page of this decision.  The claim has since been returned to the Board for appellate review. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the Veteran's appeal for entitlement to an increased disability rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As previously noted, the Board granted the Veteran's claim for service connection for left ear hearing loss in May 2015.  Finding that the additional issue of entitlement for an initial compensable rating for right ear hearing loss was inextricably intertwined with the now service-connected hearing loss of the left ear, the Board remanded the claim to the AOJ, as the Veteran now had service-connected bilateral hearing loss requiring a new rating.  See 38 C.F.R. § 4.85.  Such evaluation was dependent on the initial rating of the left ear in the first instance, which is required by the AOJ prior to appellate review and adjudication by the Board.  

Subsequent to the Board's remand, the AOJ assigned the Veteran a 60 percent disability rating, effective June 6, 2011, for his bilateral hearing loss in an August 2015 rating decision.  Thereafter, the AOJ issued the Veteran a supplemental statement of the case (SSOC), which was returned as undeliverable.  After verifying the Veteran's current mailing address, another SSOC was issued.  The Veteran did not respond to that letter and the evidence of record does not reflect that it was returned as undeliverable.  

In a March 2017 statement, the Veteran's representative withdrew the appeal for entitlement to an increased disability rating for bilateral hearing loss.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.




ORDER

The appeal for entitlement to an increased disability rating for bilateral hearing loss, currently evaluated at 60 percent, effective June 16, 2011, is dismissed.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


